Title: From Benjamin Franklin to Rodolphe-Ferdinand Grand, 3 November 1778
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Monsieur,
à Passy ce 3 Novre. 1778
Nous devons des remerciemens à la personne qui nous a fait remettre, par vôtre canal, la notte que nous avons reçu contre Conyngham; & nous devons l’assurer de nouveau, qu’etant penetrés de respect pour S. M. C. rien ne nous peine plus que des plaintes de sa part contre nos Gens. Elle aura vû par les papiers que vous avez remis dans le temps de notre Part a S. E. M. le Comte d’Aranda, toutes les Mesures que le Congrés avoit prises pour prevenir même toutte Inconduitte de la part de nos Armateurs & Gens de Mer; & rien ne prouve mieux sa sollicitude a cet Egard, que la Proclamation qu’il vient de rendre, dont voici le Copie No 2. a laquelle nous joignons celle de sa Resolution pour conserver la propriété d’un Navire, quoique appartenant à une Puissance, dont nous n’avons pas lieu de nous louer.
Mais si l’on fait Attention aux Procedés attroces des Anglois envers touttes les Nations Indistinctement, on ne sera pas surpris que leur facheux exemple ne trouve des Sectateurs dans quelques Individus d’une Nation quils ont si fort outragée; mais cela ne disculpe pas Conyngham. C’est un Crime à nos yeux d’avoir deplu à une Puissance pour laquelle le Congrés est penetré de Respect; & quoiqu’elle se soit fait Justice ellemême, en faisant saisir par Represailles la prize Anglois que Conyngham avoit conduitte à Teneriffe pour la faire passer à la Martinique: Nous n’en informerons pas moins le Congrés des Sujets de plainte que cet Armateur a donné à sa Majesté Catholique. Ce sera certainement un nouveau Motif pour faire rendre à son Pavillon tous les Egards & le Respect qu’il lui porte. J’ose esperer de la sagesse ainsy que de la Justice de S. M. qu’elle ajoutera foy a cette Expression de nos Sentiments pour Elle, & qu’Elle daignera a son tour nous en faire eprouver les Effets.
J’ai l’honneur d’être, Messieurs, Votre trés humble & trés obeissant Serviteur
B Franklin
M. Grand
